Citation Nr: 1415887	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for a claimed traumatic brain injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to September 1971.  In an administrative decision in December 1971, the RO determined that the Veteran was discharged from service under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript is in the Virtual VA paperless claims system.  

During the March 2013 hearing, the Veteran raised the issue of a total disability rating based on individual unemployability by reason of service-connected disability, and the Board refers this matter to the RO for appropriate action.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 1996 to 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During the hearing in March 2013, as well as in numerous statements, the Veteran asserted that, during service, he was hit on the head with a weapon and had to get stitches in the dispensary.  An effort needs to be made to obtain any outstanding service treatment records as the Veteran in April 1997 submitted service treatment records that were not part of the service treatment records sent by the service department.

The Veteran also testified that, within one month of discharge from service, he sought VA treatment for residuals of his claimed traumatic brain injury.  

The VA progress notes in June 2004 show that the Veteran applied for benefits from the Social Security Administration (SSA).  These records are not in the file and an attempt needs to be made to obtain them.

Lastly, the VA progress notes in August 2012 showed the Veteran had scars on his head.  As he consistently has asserted that he sustained a head injury during service, he should be afforded a VA examination to determine the nature and etiology of his claimed traumatic brain injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to contact the Veteran in order to have him identify any outstanding records of pertinent medical treatment from VA or non-VA health care providers.  With the Veteran's assistance copies of any pertinent records should be obtained and added to the record.  

2. The RO should also take all indicated action to obtain copies of any outstanding treatment records since 1971 from the VA medical facilities in Waco and Houston, Texas and Shreveport, Louisiana.

3. The RO also should take all indicated action to contact the National Personnel Records Center and/or any other appropriate repository of records, in order to request copies of any outstanding service treatment records from January 1971 to September 1971, to include in-service hospital records dated in August 1971 from the Neuropsychiatric Service, Ward C-16, U.S. Army Hospital, Fort Polk Louisiana.  

4. The RO should also take all indicated action to obtain copies of all the medical records from SSA that were used in considering the Veteran's claim for disability benefits.  

5. The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed. If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

6. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed traumatic brain injury.  The paper and electronic claims file must be reviewed by the examiner and the report should note that review.  

The current Compensation and Pension Examination Traumatic Brain Injury Examination Guidelines must be followed.  All indicated imaging studies, tests, and examinations must be performed, and all findings reported in detail.  

Following examination and after reviewing the claims folder, the examiner is asked to address the following questions:

a) Does the Veteran have a current diagnosis of residuals of a traumatic brain injury?  The examiner should determine all of the symptoms associated with any traumatic brain injury that are separate from the symptoms associated with the Veteran's service-connected schizophrenia.  

b) If the Veteran has a current traumatic brain injury, is it at least as likely as not (probability of 50% or greater) that it is due to service?  The examiner must consider the Veteran's report of a head injury during service when he was hit on the head with a weapon and fell into a foxhole.   See e.g., Board hearing transcript page 4, May 1998 VA psychiatric evaluation, and April 1997 VA psychiatric assessment.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

7. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


